         Case 1:16-cv-01778-JEB Document 42 Filed 01/04/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 ASSOCIATION OF INDEPENDENT
 SCHOOLS OF GREATER
 WASHINGTON, et al.,

              Plaintiffs,                        Civil Action No. 16-1778 (JEB)

 v.

 THE DISTRICT OF COLUMBIA, et al.,


              Defendants.


        STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

      The Parties stipulate and agree that the remaining claims involving plaintiffs’

attorney’s fees and costs in the above-captioned action against the defendants have

been resolved and are voluntarily dismissed, with prejudice, pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(ii).

Dated: January 4, 2019                    SO STIPULATED BY:

 /s/ May Chiang                            KARL A. RACINE
 DECHERT LLP                               Attorney General for the District of
 MAY CHIANG (1004425)                      Columbia
 1095 Avenue of Americas
 New York, N.Y. 10036                      TONI MICHELLE JACKSON
 (212) 649-8734                            Deputy Attorney General
 (212) 698-0441 (fax)                      Public Interest Division
 May.Chiang@dechert.com
                                           /s/ Fernando Amarillas
 JOSHUA D. N. HESS (475841)                FERNANDO AMARILLAS (974858)
 1900 K Street, N.W.                       Chief, Equity Section
 Washington, D.C. 20006
 (202) 261-3300                            /s/ Michael A. Tilghman II
 (202) 261-3333(fax)                       MICHAEL A. TILGHMAN II (988441)
 Joshua.Hess@dechert.com                   Assistant Attorney General
       Case 1:16-cv-01778-JEB Document 42 Filed 01/04/19 Page 2 of 2



ARTHUR B. SPITZER (235960)              441 Fourth Street, N.W., Suite 630
American Civil Liberties Union of the   South Washington, D.C. 20001
District of Columbia                    (202) 727-6247
915 15th Street, N.W. - 2nd floor       (202) 741-8776 (fax)
Washington, D.C. 20008                  michael.tilghman@dc.gov
(202) 457-0800
(202) 457-0805 (fax)                    Counsel for Defendants
aspitzer@acludc.org

Counsel for Plaintiffs
